Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22 - 24, 28 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tolila (US 20130288592; which has been provided in the International Search Report) in view of Wojtunik (US 10715676).

Regarding claim 22, Ben-Tolila discloses a radio repeater system (Title; Abstract; [0002]) comprising:
The system may optionally include multiple wireless receivers …” ; [0010]; [0018]), wherein each one of said plurality of peripheral devices comprises:
an antenna node for receiving and transmitting emergency audio band radio waves ([0018]; claim 10);
a peripheral communication unit for converting said emergency audio band radio waves to radio-frequency (RF) signals for conveying over a shared conductor of a riser cable, and converting said RF signals to said emergency audio band radio waves ([0114]; [0138]; Fig. 4, element 348); 
a control signal received over said shared conductor ([0072]; [0140]; wherein the control signal  is interpreted as the synchronization signal); and
a central control unit (CCU) (Fig. 4, central hub 458; [0134]; [0135]) comprising:
a central communication unit for transmitting and receiving RF signals simultaneously to and from said shared conductor (Fig. 4, 458 connected to 348; [0135]);
a processor for producing said control signal ([0134] last sentence discloses “…controller …”  );
and a data bus for transferring said control signal to said variable coupler over said shared conductor ([0135], 1st sentence discloses “…wires”).

In the same field of endeavor, however, Wojtunik discloses a variable coupler for changing a coupling factor of said RF signal to said shared conductor (Fig. 5; elements 520; column 4, lines 46 – 58; column 4, lines 23 – 27 discloses interface circuit; wherein control signal can be obtained via interface circuit).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Wojtunik in the system of Ben-Tolila because the coupler can provide variable coupling ratios “so as to provide a consistent signal coupling …”, as disclosed by Wojtunik (column 4, lines 53 – 54).

Regarding claim 23, Ben-Tolila does not disclose the communication unit comprises a Bi-Directional Amplifier.
In the same field of endeavor, however, Wojtunik discloses use of an amplifier in the transmitting and receiving paths (column 7, lines 17 – 21; wherein since in both paths, it becomes a bidirectional amplifier).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the amplifier, as taught by Wojtunik in the communication unit of Ben-Tolila because this can be used to change the signal levels in both directions, as is well known in the art.

Regarding claim 24, Ben-Tolila discloses said peripheral device further comprises a sensor for registering a characteristic of at least one said respective RF signal received on at least one of said peripheral devices; and said peripheral communication unit in said peripheral device is configured to send a combined signal including said RF signal and an additional RF signal comprising a value of said characteristic via said shared conductor ([0114] ; wherein the additional signal is interpreted as the telemetry data; [0137] discloses various sensors used for various purposes).

Regarding claim 28, Ben-Tolila discloses said processor comprised in said CCU is configured for estimating the location of a portable transmitter based on said characteristic ([0028]; [0119] – [0120]).

Regarding claim 29, Ben-Tolila discloses estimating is based on comparing said characteristic from a plurality of said antenna nodes to a database correlating previously measured signal characteristics at multiple antenna nodes to said location of said portable transmitter location ([0115] – [0116]; wherein statistical means is disclosed, so historical data is implicit, i.e. a database).



Claim 31 is similarly analyzed as claim 130. The antenna nodes are shown in Fig. 4 (elements 460, 342).

Regarding claim 32, Ben-Tolila does not disclose said central communication unit is configured to retransmit said enhanced signal to an external network via a donor antenna.
In the same field of endeavor, however, Wojtunik discloses use of a donor antenna (column 2, lines 25 - 38).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the donor antenna, as taught by Wojtunik in the central communication unit of Ben-Tolila because this can be used to receive and send signals, the advantage being the small antenna size.

Regarding claim 33, Ben-Tolila discloses a power converter for receiving electrical power from said riser cable and transferring said power to at least one components .

Claims 38 – 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tolila (US 20130288592; which has been provided in the International Search Report) in view of Wojtunik (US 10715676) and further in view of Botha (WO 2016/009327 A1; which has been provided in the International Search Report).

Regarding claim 38, Ben-Tolila does not disclose said CCU comprises a program for:
isolating at least one antenna node of said plurality of peripheral devices;
transmitting an outgoing signal over a first antenna node of said plurality of peripheral devices 
receiving a received version of said outgoing signal from a second antenna node of said plurality of peripheral devices;
and processing said received version to determine a performance of at least one of said at least one node and said at least another node.
In the same field of endeavor, however, Botha discloses isolating at least one antenna node of said plurality of peripheral devices (Fig. 2 shows component 150; controller sends test signal to element 150);
master controller produces a test signal …”; page 2, lines 27+; page 3, lines 11 – 13; 
receiving a received version of said outgoing signal from a second antenna node of said plurality of peripheral devices (page 3, lines 3- 4 disclose “transmit a result signal indicative of characteristics of the received test signal back to the master controller..”);
and processing said received version to determine a performance of at least one of said at least one node and said at least another node (page 12, lines 16 – 18; page 4, lines 4 – 11).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Botha in the system of Ben-Tolila because this can be used to determine characteristics of node in the system.

Regarding claim 39, Ben-Tolila does not disclose said processing includes comparing said received version to said outgoing signal.
In the same field of endeavor, however, Botha discloses said processing includes comparing said received version to said outgoing signal (page 6, lines 8 – 11; claim 25).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Botha in the system of Ben-Tolila because this can be used to determine characteristics of node in the system.

Regarding claim 40, Ben-Tolila does not disclose comparing at least one characteristic of said received version to a stored value.
In the same field of endeavor, however, Botha discloses comparing at least one characteristic of said received version to a stored value (page 14, lines 22 – 28).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Botha in the system of Ben-Tolila because this can be used to determine characteristics of node in the system.

Claim 41 is similarly analyzed as claim 38. Claim 41 recites peripheral devices instead of antenna nodes. As Fig. 2 shows, each peripheral device includes an antenna node. Ben-Tolila discloses the last limitation: wherein said at least one peripheral device and said at least another peripheral device are at different locations in an area of coverage of the system, thereby testing system integrity (Fig. 4 shows devices on different floor levels).

Allowable Subject Matter
Claims 25 – 27, 34 – 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to repeater systems:
Shoemaker (US 20120293390) discloses converged in-building network.
Lemson  et al. (US 20120069880) discloses Neutral Host Architecture For A Distributed Antenna System

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADOLF DSOUZA/Primary Examiner, Art Unit 2632